Citation Nr: 0635808	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-41 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to enrollment for, and access to, Department of 
Veterans Affairs (VA) medical care benefits.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to April 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 determination of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Mountain Home, Tennessee, which denied the 
veteran's application for enrollment in the VA healthcare 
system.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The criteria for enrollment in the VA healthcare system are 
not met.  38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board that it has considered the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which 
eliminated the concept of a well- grounded claim and 
redefines the obligations of VA with respect to the duty to 
notify and assist claimants in the development of their 
claims.  However, the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance and/or obtaining evidence, including, but not 
limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d) (2006).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply.  38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  Furthermore, the Board notes that 
the resolution of this appeal depends on the application of 
the law rather than on weighing of the evidence.  Under such 
circumstances, any failure to meet the VCAA duty to assist 
and notify is harmless error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  For these reasons, because of the lack 
of legal entitlement to the benefits sought, the Board finds 
that the VCAA does not apply.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2006).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b) (2006). Beginning 
January 17, 2003, VA enrolled all priority categories of 
veterans except those veterans in priority category 8 who 
were not in an enrolled status on January 17, 2003.  38 
C.F.R. § 17.36(c) (2006).  

In this case, the veteran applied for enrollment in VA's 
health care system in February 2004.  Based upon his status 
as a non-service-connected veteran and the financial 
information provided, he was assigned to priority group 8.  
The veteran does not disagree with the date of receipt of his 
application.  He notes that he has significant health 
problems including recurrent bladder cancer, kidney problems, 
and high blood pressure.  His wife, who is 68 years old, must 
continue to work to provide health insurance benefits for 
him.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law, and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  Accordingly, the 
Board concludes that the criteria for enrollment in the VA 
healthcare system are not met.


ORDER

Entitlement to enrollment in the VA healthcare system is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


